Citation Nr: 1105868	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-13 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for high blood pressure.

2.  Entitlement to service connection for a heart condition, to 
include as secondary to high blood pressure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1974 to December 
1984.  He also had service in the Puerto Rico Army National Guard 
for an unspecified period of time.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an October 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which, inter alia, denied the Veteran's claims for service 
connection for high blood pressure and a heart condition as 
secondary to high blood pressure. 

The United States Court of Appeals for Veterans Claims (Court) 
has held that a claimant's identification of the benefit sought 
does not require technical precision.  See Ingram v. Nicholson, 
21 Vet. App. 232, 256-57 (2007).  The Court has further held that 
a claimant may satisfy this requirement by referring to a body 
part or system that is disabled or by describing symptoms of the 
disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 
(2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) 
(when determining the scope of a claim, the Board must consider 
the claimant's description of the claim; the symptoms the 
claimant describes; and the information the claimant submits or 
that the Secretary obtains in support of that claim).  As the 
Veteran has specifically claimed two separate conditions, with 
two theories of entitlement, the Board has characterized the 
issues on appeal as set forth on the title page.  See also Boggs 
v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008) (to the effect 
that a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease or 
injury; and the two claims must be considered independently, even 
if the disease or injury involve the same or overlapping 
symptomatology).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.



REMAND

Before addressing the merits of the Veteran's claims for service 
connection for high blood pressure and a heart condition as 
secondary to high blood pressure, the Board finds that additional 
development of the evidence is required.

First, the Veteran has claimed that his high blood pressure 
developed during his active military service from September 1974 
to December 1984.  See the Veteran's September 2004 claim, and 
the Veteran's January 2007 notice of disagreement (NOD).  
However, it appears that the Veteran has also engaged in service 
in the Puerto Rico Army National Guard, both prior to and after 
his active military service.  Further, there is evidence of 
relevant treatment obtained by the Puerto Rico Army National 
Guard during the period while he was also performing active duty 
training (ACDUTRA) and inactive duty training (INACDUTRA).  See 
the VA medical treatment records dating from July 1996 to 
September 1996, and the private treatment records dated in 
September 1996 from the Orlando, Florida, Hospital Medical 
Center.  

The Veteran may be service-connected for a heart condition which 
was incurred in or aggravated by active military service in the 
National Guard, although the presumptions applicable to active 
duty service are not generally applicable.  See Smith v. 
Shinseki, 24 Vet. App. 40 (2010) (where the Court held that 
regulations concerning presumptive service connection, the 
presumption of soundness and the presumption of aggravation, were 
inapplicable to claims based upon ACDUTRA service).  Active 
military, naval, or air service includes any period of ACDUTRA 
during which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty.  38 
U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010).  Active 
military, naval, or air service also includes any period of 
INACDUTRA during which the individual concerned was disabled or 
died from an injury (but not disease) incurred or aggravated in 
the line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident which occurred 
during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a), 
(d).

Therefore, with regard to proper notice pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), the notice letter 
sent by the AOJ to the Veteran in May 2005 is insufficient.  The 
VCAA letter of record does not address the possibility of service 
connection for the Veteran's high blood pressure or heart 
condition as due to Veteran's ACDUTRA or INACDUTRA periods of 
service.  A remand is required to properly provide VCAA notice as 
required regarding ACDUTRA and INACDUTRA periods.  The AOJ should 
send the Veteran a VCAA notice letter that notifies the Veteran 
and his representative of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate his service connection claims based on ACDUTRA and 
INACDUTRA service.  The notice should further indicate what 
information or evidence should be provided by the Veteran and 
what information or evidence VA will attempt to obtain on the 
Veteran's behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  

Further, the AOJ must undertake further efforts to obtain 
complete records related to the Veteran's military service.  In 
this regard, VA is generally required to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A(a).  VA is required to 
obtain the Veteran's STRs or other relevant service records held 
or maintained by a government entity.  38 U.S.C.A. § 5103A(c).  
When VA attempts to obtain records from a Federal department or 
agency, the efforts to obtain these records must continue until 
they are obtained unless it is reasonably certain they do not 
exist or that further efforts to obtain them would be futile.  38 
U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3) (2010).  In addition, 
when STRs are lost or missing, the Court has held that VA has a 
heightened duty "to consider the applicability of the benefit of 
the doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the Veteran's medical records 
have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This standard 
for VA is very high.

First, as the Veteran's claims should also be considered for 
service connection based on his ACDUTRA or INACDUTRA military 
service, the AOJ should attempt to obtain service personnel 
records (SPRs) which relate the general dates and points earned 
during each year of his Puerto Rico Army National Guard service 
to confirm the specific dates of his ACDUTRA and INACDUTRA 
service, and to determine if his heart condition manifested 
during or had treatment which coincided with a period of ACDUTRA 
or INACDUTRA service.  The AOJ should also make a specific 
request for any service treatment records (STRs) from the 
Veteran's Puerto Rico Army National Guard to ensure that all 
relevant treatment records from the Veteran's service have been 
obtained.

Second, a review of the claims file reveals that the AOJ obtained 
STRs from the Veteran's active U.S. Army service.  However, the 
Veteran has indicated that he was treated at "Bailey Seaton 
Hospital" in Staten Island, NY, and at the Navy Hospital in 
Philadelphia in 1983; the Board acknowledges that the Veteran may 
actually mean Bayley Seton Hospital, in Staten Island, NY, as 
this is the facility which matches his description and was 
treating military personnel at that time.  As such, the AOJ 
should contact the National Personnel Records Center (NPRC), or 
other appropriate records custodian, in an attempt to obtain any 
relevant clinical records from Bayley Seaton or Bailey Seton 
Hospital, and from the Navy Hospital in Philadelphia, and request 
any relevant clinical records from 1983 which may have been 
maintained separately from his general medical file.

Third, the Veteran has also indicated that in 1983, after 
receiving treatment for his high blood pressure, he was returned 
to the Long Island Army Recruiting command and transferred to 
Fort Riley, Kansas, due to his high blood pressure.  See the 
Veteran's January 2007 NOD.  As such, the AOJ should also contact 
the NPRC, or other appropriate records custodian, and obtain the 
Veteran's SPRs from his active duty service to attempt to 
corroborate the Veteran's statement of receiving a duty transfer 
during his active military service.

Fourth, the Veteran's VA medical treatment records only date to 
as recently as August 2006, over four years ago.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). As such, 
the AOJ must attempt to obtain current VA medical treatment 
records, prior to final adjudication of the Veteran's claims.  

Finally, in disability compensation (service-connection) claims, 
VA must provide a medical examination when there is evidence of a 
current disability and evidence connecting that current 
disability to the Veteran's active service, but insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

The Veteran was provided with relevant treatment of a heart 
condition in the period from July to September 1996.  Further, 
the Veteran's current VA medical treatment records show ongoing 
treatment relevant to high blood pressure and a heart condition.  
As such, the Veteran clearly has a current diagnosis of high 
blood pressure and a heart condition.  

As noted above, the Veteran has indicated that he was diagnosed 
with high blood pressure, or in other words, hypertension during 
his military service.  See the Veteran's September 2004 claim, 
January 2007 NOD.  The Veteran's representative has also argued 
that the Veteran's STRs, including his examination of March 1971 
indicated a finding of high blood pressure.  There is no evidence 
presented that the Veteran or his representative have the 
requisite training or experience necessary to render them 
competent to make such a determination.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(1).  
Further, none of the Veteran's STRs expressly show any service-
related diagnosis of or treatment for high blood pressure until 
the June 1997 examination provided by the Puerto Rico Army 
National Guard.

However, the Veteran also submitted a note from one of his VA 
healthcare providers, which indicates that the Veteran had "HTN 
while in the service," and that the Veteran still has 
hypertension, although the note also indicates that the provider 
was unable to state if the Veteran's hypertension is service-
related.  Hypertension may be presumptively service-connected, if 
found during or within one year of active duty service.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see also 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, such cardiovascular-renal disease, including 
hypertension).  However, the statement provided does not indicate 
the records were reviewed, the basis for the opinion, or provide 
any rationale for the opinion given.  As such, the opinion 
provided is inadequate to allow the Board to grant the Veteran's 
claims at this time.  See Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (the articulated reasoning enables the Board to 
conclude that a medical expert has applied valid medical analysis 
to the significant facts of the particular case in order to reach 
the conclusion submitted in the medical opinion); see also Stefl 
v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion 
must support its conclusion with an analysis the Board can 
consider and weigh against other evidence in the record).

As such, there is evidence of hypertension and evidence that 
there may be a connection between the Veteran's hypertension and 
his military service.  There is also evidence of treatment for a 
heart condition, and evidence that this may also be related to 
the Veteran's military service.  The standard for requiring a VA 
medical examination is "an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability."  See McLendon, at 81.  The standard for 
requiring a VA medical examination is quite low.  Therefore, 
based on the medical and lay evidence of record, and the Court's 
decision in McLendon, a VA medical examination and opinion are 
needed to determine whether the Veteran's current hypertension or 
heart condition may be connected to his military service.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a VCAA notice letter 
addressing the Veteran's ACDUTRA or 
INACDUTRA periods of service.  
Specifically, this letter should notify the 
Veteran and his representative of any 
information such as lay or medical evidence 
not previously provided that is necessary 
to substantiate his service connection 
claims based on ACDUTRA and INACDUTRA 
service.  This letter must also advise the 
Veteran of what information or evidence 
that he should provide and what information 
or evidence VA will attempt to obtain on 
his behalf.  

2.	Ask the Veteran to identify his unit and 
dates of service with the Puerto Rico Army 
National Guard.  

	Then, regardless of the Veteran's response, 
obtain all of the Veteran's medical and 
personnel records from the Puerto Rico Army 
National Guard.  The AOJ should contact the 
Veteran's specific unit, the Adjutant 
General of the State, the Army National 
Guard Readiness Center, the NPRC, or other 
records custodian, as deemed appropriate by 
the AOJ.  The AOJ should attempt to obtain:

A)	All service treatment records for the 
Veteran's service in the Puerto Rico 
Army National Guard.

B)	Verification of all periods of 
service, ACDUTRA and INACDUTRA, with 
the Puerto Rico Army National Guard. 

C)	Request any other associated medical 
or personnel records, i.e., line of 
duty terminations, point statements, 
hospital records, etc., related to the 
Veteran's Puerto Rico Army National 
Guard service.

	If the records are not available or do not 
exist, a reply to that effect is required 
and must be associated with the claims 
folder.

3.  Contact the NPRC, or other appropriate 
records custodian and attempt to ascertain 
whether there are any relevant clinical 
STRs documenting treatment of the Veteran 
from Bailey Seaton Hospital or Bayley Seton 
Hospital, in Staten Island, NY; as well as 
from the Navy Hospital in Philadelphia; 
which document treatment for or diagnosis 
of high blood pressure dating from 1983.  
If these records are unavailable or simply 
do not exist, or further attempts to obtain 
them would be futile, a negative reply to 
this effect is required.  

4.  Contact the NPRC, or other appropriate 
records custodian, and obtain the Veteran's 
complete service personnel records from his 
active military service from September 1974 
to December 1984.  If these records are 
unavailable or simply do not exist, 
or further attempts to obtain them would be 
futile, a negative reply to this effect is 
required.  

5.	Ask the Veteran to identify all health care 
providers that have provided relevant 
treatment since August 2006, and attempt to 
obtain records from each health care 
provider that he identifies, if such 
records are not already in the claims file.

	Whether or not the Veteran has identified 
any new records, the AOJ must attempt to 
obtain all relevant VA medical treatment 
records after August 2006.  If these 
records are unavailable or simply do not 
exist, or further attempts to obtain them 
would be futile, a negative reply to this 
effect is required.  

6.	After all relevant records have been 
obtained, provide the Veteran with a VA 
cardiology examination, by an appropriate 
specialist, to determine the nature and 
etiology of his current high blood pressure 
and heart condition.  The Veteran is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences for 
his claims.  

	The examination should include any 
diagnostic testing or evaluation deemed 
necessary and the results of such testing 
should be associated with the claims file.  
The claims file, including a complete copy 
of this remand, must be made available 
for review of his pertinent medical 
history.  The examination report must 
indicate whether such review was 
accomplished.  The examiner should then 
address the following issues:

A)	After reviewing the Veteran's medical 
history and providing an examination, 
the VA medical examiner should provide 
a comprehensive diagnosis and history 
of the Veteran's hypertension and of 
his heart condition.  This should 
include addressing the in-service and 
post-service blood pressure tests, the 
VA medical treatment record of August 
2006, which indicates that the Veteran 
had been experiencing hypertension 
during his active military service, and 
any relevant history of symptoms or 
treatment as provided by the Veteran, 
as well as any relevant evidence 
obtained subsequent to this remand.

	Then, based on the examination of the 
Veteran, any test results, and review of 
the Veteran's medical history, the 
examiner should answer the following 
questions:  

A)  Based on the evidence of record, was 
the Veteran experiencing high blood 
pressure or hypertension during, or 
within one year of his active duty 
service from September 1974 to December 
1984?

C) 	Is it at least as likely as not that 
the Veteran's current hypertension is 
the result of, or otherwise related to, 
his active duty service from September 
1974 to December 1984?

D)	If the answer is no, is it at least as 
likely as not that the Veteran's 
current hypertension is caused or 
aggravated by his ACDUTRA or INACDUTRA 
periods of military service?

E)	The examiner should comment on the 
likelihood that the Veteran's current 
hypertension is due to intercurrent 
causes, wholly unrelated to his 
military service.

	Then, based on the examination of the 
Veteran, any test results, and review of 
the claims file, the examiner should 
answer the following questions:  

A)	Is it at least as likely as not that 
the Veteran's heart condition is caused 
by his active military service from 
September 1974 to December 1984?

B)	If the answer is no, is it at least as 
likely as not that the Veteran's 
current heart condition is caused or 
aggravated by his ACDUTRA or INACDUTRA 
periods of military service?

C)	Regardless of the origins of the 
Veteran's hypertension; is it at least 
as likely as not that the Veteran's 
current heart condition is caused by 
or aggravated by his hypertension?

D)	Finally, the examiner should comment on 
the likelihood that the Veteran's 
current heart condition is due to post-
service intercurrent causes, wholly 
unrelated to his military service.

	The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
evidence of record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible.  

7.	Following completion of the above 
development, review the Veteran's claims 
file and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be 
undertaken prior to further adjudication 
of his claims.

8.	Then, readjudicate the Veteran's claims 
for service connection for high blood 
pressure and for a heart condition as 
secondary to high blood pressure, either 
as due to his military service from 
September 1974 to December 1984, or to his 
ACDUTRA and INACDUTRA Puerto Rico Army 
National Guard service.  Adjudication of 
the heart condition claim should also 
consider the applicability of aggravation 
of a non-service-connected disorder by a 
service-connected disorder as provided in 
38 C.F.R. § 3.310(a) (2010) and Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  If 
these claims are not granted to the 
Veteran's satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


